DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE filed on 05/17/2021.
Claims 1-92 are pending.
Claims 1-92 are allowed.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 05/17/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
REASONS FOR ALLOWANCE
The present invention is directed to apparatus and method for inter-band pairing of carriers for time division duplex transmit-and receive-switching and its application to multiplexing of different transmission time intervals.  Each independent claim identifies the uniquely distinct features: regarding claim 1, wirelessly communicating utilizing a second TTI having a different duration than the first TTI and at least partially overlapping the first TTI, over a second carrier paired with the first carrier but separated from the first carrier in frequency, in combination with other limitations in the claim above.
The closest prior art, Sorond et al., (US 2010/0124183 A1, herein after Sorond) disclose conventional way of receiving and transmitting signals over a time division duplex 
Claims 24, 47 and 70 encompasses limitations that are similar to claim 1. Thus, claims 24, 47 and 70 are allowed based on the same reasoning as discussed above.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473